                 Case 1:19-cv-11861-MKV Document 51-1 Filed 06/16/20 Page 1 of 1


Michael, Charles

From:                  Postmaster <postmaster@steptoe.com>
Sent:                  Wednesday, June 10, 2020 6:09 PM
To:                    Michael, Charles
Subject:               [Postmaster] Messages on hold for cmichael@steptoe.com


The following messages, addressed to you, are currently on hold within the Mimecast service awaiting further action.

For further instructions on how to use the links associated with each email, please review the following points:

Release: This will release the current email On Hold to your Inbox, but future emails from this sender will still be placed
On Hold
Block: Rejects the email, and adds the sender's address to your personal Block list to block future emails from this
sender
Permit: Delivers the email to your Inbox, and adds the sender's address to your personal Permit list, so future emails are
not put On Hold (for SPAM management policies only)

For more information on the Mimecast digest, please refer to this article

To access your account and make modifications in bulk. Please refer to this link Login

From                            Subject                                          Date       Reason   Release Block Allow


                                Sales & Marketing Advice That Will Outlast       2020-06-   Spam
netsuite@na.netsuite.com                                                                             Release Block Permit
                                Coronavirus                                      10 11:00   Policy
                                                                                 2020-06-   Spam
tomc@modevity.com               Investigative Research Support for Litigation                        Release Block Permit
                                                                                 10 11:20   Policy
                                                                                 2020-06-   Spam
mfallon@legalstore.com          Back To Business Sale! 30% Off!                                      Release Block Permit
                                                                                 10 12:13   Policy
                                                                                 2020-06-   Spam
digital@e2ma.adeccogroup.com Risks of returning to work                                              Release Block Permit
                                                                                 10 12:50   Policy
                                                                                 2020-06-   Spam
info@bodhala.com                Control legal expenses with data and insights                        Release Block Permit
                                                                                 10 13:38   Policy
                           Elliott Broidy and Broidy Capital Managemen tv
                                                                                 2020-06-   Spam
tony@anthonywoodwardpa.com LLCGlobal Risk Advisors LLC, ,Civil Action No. 19                         Release Block Permit
                                                                                 10 13:43   Policy
                           Civ. 11861
                                Re: Your client Sentinel Insurance Company has   2020-06-   Spam
dockets@docketalarm.com                                                                              Release Block Permit
                                been sued                                        10 16:03   Policy
                                Q&A Panel Featuring Delta Air Lines and IHG -    2020-06-   Spam
marketing.reply@mercer.com                                                                           Release Block Permit
                                Reaching capacity                                10 17:08   Policy
                                You're Invited to a Complimentary CLE Webinar!   2020-06-   Spam
contact@veritext.com                                                                                 Release Block Permit
                                (Register Now!)                                  10 17:33   Policy




                                                                1
